Citation Nr: 0006729	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-12 259A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 1998 decision of the Board of Veterans' Appeals to deny 
an effective date earlier than May 10, 1990 for the grant of 
service connection for a left knee disability.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The moving party is a veteran who served on active duty from 
April 1970 to November 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging clear and unmistakable 
error (CUE) in the July 1998 decision of the Board to deny an 
effective date earlier than May 10, 1990 for the grant of 
service connection for a left knee disability.  

Preliminarily, it is noted that a motion for revision of a 
decision based on CUE must meet certain requirements in order 
to qualify for review by the Board.  38 C.F.R. § 20.1404(a) 
(1999) requires that the motion must be in writing, and must 
be signed by the moving party or that party's representative.  
The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable 
Department of Veterans Affairs (VA) file number; and the date 
of the Board of Veterans' Appeals decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  

In April 1999, the Board directed a letter to the moving 
party and asked that he clarify whether he wished to proceed 
with the adjudication of the construed claim of CUE in the 
July 1998 Board decision.  The moving party was provided with 
a copy of the final CUE regulations, and told to respond 
within 60 days, and that if no response was received, the 
Board would assume that the moving party did not wish to 
proceed with the adjudication of CUE.  In June 1999, the 
moving party did respond by indicating that he wished the 
Board to proceed with the adjudication of the construed claim 
of CUE in the last decision of the Board (the July 1998 
decision).  In November 1999, the moving party's 
representative submitted additional written argument to the 
Board.  The Board finds that the moving party has met the 
necessary requirements to qualify for review by the Board, 
and that the motion is ready for such review.  38 C.F.R. 
§ 20.1404(a) (1999).


FINDINGS OF FACT

1.  In July 1998, the Board denied the claim of entitlement 
to an effective date earlier than May 10, 1990 for the grant 
of service connection for a left knee disability.

2.  The Board's decision of July 1998 to deny an effective 
date earlier than May 10, 1990 for the grant of service 
connection for a left knee disability, was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 


CONCLUSION OF LAW

The Board's July 1998 decision to deny an effective date 
earlier than May 10, 1990 for the grant of service connection 
for a left knee disability did not contain CUE.  38 U.S.C.A. 
§ 7111 (West Supp. 1999); and 38 C.F.R. §§ 20.1400 - 20.1411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1998, the Board entered a decision to deny the moving 
party's claim of entitlement to an effective date earlier 
than May 10, 1990 for the grant of service connection for a 
left knee disability.  That decision was based upon findings 
that in November 1972 and March 1976, the VA Houston, Texas, 
Regional Office (RO) denied the veteran's claims of 
entitlement to a left knee disability, and those decisions 
were not timely appealed; that in August 1981, the moving 
party attempted to reopen the claim of entitlement to service 
connection for a left knee disability, and was advised that 
the requisite new and material evidence would have to be 
submitted, but did not timely respond to that request; that 
on May 10, 1990, the moving party submitted a claim to reopen 
a previously denied claim for service connection for a left 
knee disability that had previously become final; that the RO 
found that the evidence that was submitted in association 
with that claim was new and material so as to reopen the 
previously denied claim; and that based upon that reopened 
claim, the Board determined in a February 1996 decision on 
appeal, that the evidentiary record was such as to warrant 
the grant of service connection for a left knee disability.  
Based upon the foregoing findings, the Board concluded that 
an effective date earlier than May 10, 1990 for the grant of 
service connection for a left knee disability was not 
warranted.  

The only arguments submitted by the moving party and his 
representative with respect to his motion for revision of the 
1998 Board decision based on CUE, were those which were 
advanced by him in August 1998 (in conjunction with a claim 
for reconsideration) and June 1999, and those advanced by his 
representative in a statement submitted in November 1999.  

The moving party argued in August 1998 and June 1999, that 
the effective date should go back to 1970 when he was 
injured, or 1971 when he had his first surgery, on the 
grounds that he did not agree with the Board's finding that 
his medical files were not complete from 1971 to 1990, 
because his congressman later found medical records that 
should have been, but were not in his file in 1970 that 
proved, when, where, and how his left knee was injured.  

The moving party's representative argued in November 1999, 
that when a March 1996 Board decision had concluded that the 
veteran's left knee disability was incurred in service, that 
was an indication that clear and unmistakable error had been 
made in the RO's November 1972 rating decision that denied 
service connection for a left knee disability, because the 
November 1972 denial was on the basis that a pre-existing 
disability was not aggravated beyond the normal progress in 
service.  It was argued that since there is clear and 
unmistakable error in the November 1972 rating decision, the 
effective date of service connection for the grant of a left 
knee disability should actually be the date of the moving 
party's original claim in June 1972.  The representative 
concluded by arguing that the "July 1998 Board decision 
failed to discuss the significance of the February 1996 Board 
finding of fact which is an implication of clear error in the 
1972 rating decision."  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably 
be expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In this case, the moving party has failed to provide a basis 
for his conclusion that the Board's July 1998 decision 
contained CUE other than, at best, to raise previous 
contentions regarding the nature and extent of his prior 
claims for service connection for a left knee disorder, 
including the development of those claims, and why he 
believed that the claim should have been granted earlier than 
it was.  In essence, the moving party and his representative 
seem to argue that there was CUE in prior rating decisions 
that should have been addressed in the July 1998 Board 
decision.  As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Written and oral argument submitted by the moving party and 
his representative essentially disagrees with how the facts 
were weighed and evaluated, or how the case was developed in 
prior decisions of the RO and the Board, but do not address 
the basis of the July 1998 Board decision.  Specifically, the 
moving party and his representative argue that there was CUE 
in prior decisions of the RO or the Board, but do not address 
the conclusion reached by the Board in the July 1998 
decision, or the basis for that decision.  The moving party's 
representative simply takes exception to the Board's failure 
in July 1998, to discuss the implications of the 1996 Board 
decision on the 1972 RO decision.   38 C.F.R. § 20.1403(d)(3) 
notes that a disagreement as to how the facts were weighed or 
evaluated does not constitute CUE.  Clearly, the moving party 
has not alleged the existence of an error in the July 1998 
Board decision that is "undebatable" nor of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Russell, 3 Vet. App. 
at 313-14.  It is critical to note that, in its July 1998 
decision, the Board considered and applied the law concerning 
the effective date of a reopened claim for service 
connection.  In the Introduction of that decision, the Board 
stressed that the issue of CUE had not been developed and 
would not be addressed.  The issue of CUE in a prior decision 
was not at issue in 1998, and cannot be the subject of CUE in 
a review of the 1998 decision.  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, of either fact or law, in the July 1998 
decision by the Board to deny an effective date earlier than 
May 10, 1990 for the grant of service connection for a left 
knee disability that would lead one to conclude that any such 
error was undebatable.  Accordingly, in the absence of any 
additional allegations, the motion is denied.


ORDER

The motion for revision of the July 1998 Board decision on 
the grounds of CUE is denied.



		
	Thomas J. Dannaher
Member, Board of Veterans' Appeals

 


